                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


DENIS LEE BROWN
              Plaintiff,

       v.                                                   Case No. 20-C-640

KILOLO KIJAKAZI,1
Acting Commissioner of the Social Security Administration
                Defendant.


                                     DECISION AND ORDER

       Plaintiff Dennis Brown applied for social security disability benefits, based primarily on

a right shoulder impairment. (Tr. at 287, 319.) An Administrative Law Judge (“ALJ”) concluded

that plaintiff could still perform a range of light work with additional reaching and handling

limitations. (Tr. at 143.) The ALJ purported to give great weight to the opinions of Dr. Jonathan

Main, plaintiff’s treating orthopedic surgeon, but failed to specifically address certain restrictions

endorsed by Dr. Main. (Tr. at 149.) The Appeals Council remanded for reconsideration (Tr.

at 160-62), but on remand the ALJ decided to give only partial weight to Dr. Main’s opinion,

rejecting most of the restrictions at issue (Tr. at 27).

       In this action for judicial review, plaintiff argues that Dr. Main’s opinion is entitled to

controlling weight, and that once such weight is given an award of benefits must follow. In the

alternative, he asks for a remand for further proceedings, arguing that the ALJ also erred in his

evaluation of a functional capacity evaluation completed by two physical therapists. For the

reasons that follow, I conclude that the matter should be remanded for further proceedings.

       1
       Pursuant to Fed. R. Civ. P. 25(d), Kilolo Kijakazi is substituted as the defendant in place
of Andrew Saul.


       Case 2:20-cv-00640-LA Filed 09/15/21 Page 1 of 26 Document 37
                                I. FACTS AND BACKGROUND

       Plaintiff applied for benefits in February 2015, initially alleging a disability onset date of

November 29, 2004, when he fell and seriously injured his shoulder at work. (Tr. at 287, 698,

701.) Plaintiff subsequently amended the onset date to February 2, 2009, when he turned 50

years old. (Tr. at 405, 409.) Because plaintiff’s insured status expired at the end of that year,

in order to obtain disability insurance benefits (“DIB”) he had to prove that he became disabled

between February 2, 2009, and December 31, 2009. (Tr. at 13-14.)

       The medical evidence collected by the agency shows that plaintiff underwent right

rotator cuff repair surgery performed by Dr. Main in December 2004. (Tr. at 643, 698, 737-39.)

He initially reported improvement, commencing physical therapy. (Tr. at 694-97.) Dr. Main

kept plaintiff off work (Tr. at 694), advancing his work restrictions in May 2005 to lifting 5

pounds at shoulder height, no weight overhead, and 10 pounds at the side, although noting it

was unlikely there was any work for him with these restrictions. (Tr. at 693.) In June 2005, Dr.

Main increased the weight limit to 15 pounds on the right side and 10 pounds at the right

shoulder. (Tr. at 692.)

       In September 2005, plaintiff was noted to be progressing well, with markedly improved

shoulder functioning, but he then began complaining of right hand numbness (Tr. at 689), and

an EMG revealed moderate carpal tunnel syndrome, for which Dr. Main then recommended

splinting and physical therapy (Tr. at 688). In November 2005, Dr. Main noted reduced range

of shoulder motion and slightly reduced strength; hand examination was unchanged. Dr. Main

indicated that, overall, plaintiff was doing well given the size of the tear, but he was 11 months

out and still not back to work. Dr. Main endorsed restrictions of 20 pounds overhead and 30

pounds at waist height, suggesting that plaintiff undergo a functional capacity evaluation

                                                 2


      Case 2:20-cv-00640-LA Filed 09/15/21 Page 2 of 26 Document 37
(“FCE”). (Tr. at 687.) The evaluation determined that plaintiff could handle “medium” work.

(Tr. at 1005.)

       In December 2005, Dr. Main put plaintiff back to medium work, as the FCE

recommended. Dr. Main noted that plaintiff had excellent motion and good strength, but he still

complained of anterior shoulder pain. (Tr. at 686.) Those symptoms persisted in early 2016,

and Dr. Main ultimately recommended another surgery (Tr. at 684-85), which he performed in

August 2006 (Tr. at 743-45).

       In September 2006, Dr. Main noted that plaintiff was making very slow progress, also

complaining of neck spasms and diffuse numbness and tingling in the right hand. On exam,

he demonstrated good pendulum exercises and forward elevated 90 degrees. Dr. Main could

passively get him to 120 degrees but with pain beyond 90 degrees. Plaintiff also exhibited

subjective decreased sensation in a glove-like distribution in the right hand. Dr. Main continued

therapy, prescribed Vicodin for pain control, and limited plaintiff to seated, left-handed work

only. (Tr. at 682.) During follow ups in October, November, and December 2006, plaintiff

continued to complain of persistent pain. (Tr. at 679-81.) In January 2007, plaintiff exhibited

reduced range of motion and moderate pain with impingement. He had good motor strength

with some breakaway weakness with external rotation, supraspinatus, and subscap strength

testing. On examination of the hand, he had full range of motion of all digits with some

subjective decreased sensation. Dr. Main continued physical therapy, maintained current work

restrictions, and referred plaintiff to another doctor regarding his right hand. (Tr. at 678.)

       During a March 2007 follow-up, plaintiff complained of persistent numbness and tingling

in his hand. On exam, he had full, fluid range of motion of the shoulder, with good motor

strength, although he stated it was painful at about 100 degrees of forward elevation and

                                                3


      Case 2:20-cv-00640-LA Filed 09/15/21 Page 3 of 26 Document 37
abduction. His hand examination was unchanged. Dr. Main noted that from a strength and

motion standpoint plaintiff was doing very well, but he had persistent subjective shoulder pain.

(Tr. at 677.)

       In April 2007, plaintiff reported persistent pain, his symptoms essentially unchanged.

He did state that overall he was much better than prior to his surgery when he could not lift his

arm, but he still had residual discomfort at terminal forward elevation and abduction. Dr. Main

ordered a repeat MRI, indicating he would make recommendations based on that. (Tr. at 674.)

Plaintiff also had preexisting carpal tunnel syndrome, which had been episodic, but now was

constant. (Tr. at 674.) During an exam later that month, plaintiff was able to forward elevate

to about 90 degrees; passively, Dr. Main could get him a little higher. He had some weakness

with external rotation. At 5-/5, his subscapular strength was good. Dr. Main assessed status

post rotator cuff repair with healed supraspinatus and infraspinatus, now developing some

erosion of the glenohumeral joint superiorly, which was rather significant and very concerning.

Dr. Main indicated plaintiff may require a resurfacing type arthroplasty for pain relief in the

future. Plaintiff declined an injection at that time. Dr. Main concluded: “He essentially has

significant glenohumeral arthrosis. Therefore, with his persistent pain, loss of motion, and

glenohumeral arthrosis, his permanent partial disability rating is 50%.           His permanent

restrictions are no overhead activities, 10 pounds to shoulder height, and 30 pounds at the

side.” (Tr. at 673.)

       In August 2007, plaintiff under went a functional capacity evaluation with Lisa Hannes,

P.T., and Michael Hansen, P.T. (Tr. at 982.) The FCE recommended no restriction in sitting

or standing; restrict walking to level surfaces and duration to less than one mile; limit climbing

to five flights; avoid reaching overhead; limit carrying on the right to 10 pounds occasionally and

                                                4


      Case 2:20-cv-00640-LA Filed 09/15/21 Page 4 of 26 Document 37
5 pounds frequently, on the left to 25 pounds occasionally and 20 pounds frequently, and

bilaterally to 15 pounds occasionally and 10 pounds frequently; limit pushing/pulling to 20

pounds frequently and 60 pounds occasionally bilaterally, 20 pounds occasionally and 10

pounds frequently on the right, and 40 pounds frequently and 60 pounds occasionally on the

left; limit lifting from floor to waist to 15 pounds occasionally and 5 pounds frequently on the

right, 20 pounds occasionally and 15 pounds frequently on the left, and 20 pounds occasionally

and 15 pounds frequently bilaterally; limit lifting from the waist to shoulder to 5 pounds

occasionally and 2-3 pounds frequently on the right, 10 pounds occasionally and 5-7 pounds

frequently on the left, and 5-7 pounds frequently bilaterally; and avoid forceful gripping on the

right. (Tr. at 985.) Hannes and Hansen concluded that plaintiff would be classified by the

Dictionary of Occupational Titles (“DOT”) as in a sedentary to light work capacity. Utilizing his

right arm in his past job duties would not be feasible. “Based on objective findings of the FCE,

it is the opinion of the evaluation that the previous, established level of disability rating offered

by Dr. Main, appears to be fairly accurate.” (Tr. at 986.)

       During an October 2007 visit with Dr. Main, plaintiff continued to report some numbness

and tingling in the hand. His presentation was somewhat atypical. He wanted to work but

could not. Dr. Main referred plaintiff to another physician for evaluation and for an EMG,

continuing current work restrictions. (Tr. at 671.)

       In January 2008, Dr. Main noted that the EMG revealed a moderate right median

neuropathy of the wrist, progressively worsened since the previous EMG in September 2005.

Dr. Main believed plaintiff needed a carpal tunnel release. (Tr. at 667.)

       In July 2008, plaintiff advised Dr. Main that his symptoms had not changed with regards

to his shoulder and hand. Dr. Main again recommended carpal tunnel release, as plaintiff was

                                                 5


      Case 2:20-cv-00640-LA Filed 09/15/21 Page 5 of 26 Document 37
already wearing wrist splints and had treated this conservatively for a number of months with

only increased symptoms and increased changes on the EMG. (Tr. at 1524.)

       In September 2008, plaintiff reported a recent exacerbation of right shoulder pain where

he said it swelled up, but that was now resolved. His overall complaints of pain and weakness

were unchanged. He still described a glove-like numbness and tingling in his right upper

extremity. He had seen a neurologist and been placed on Lyrica. On exam, “he has

essentially full range of motion with good motor strength, but he does describe pain. He once

again says that he has decreased glove-like distribution in the entire right upper extremity.”

(Tr. at 664.) The EMG had revealed moderate carpal tunnel syndrome. Dr. Main had no

explanation for his subjective numbness and tingling. There was no evidence of radiculopathy.

Dr. Main thought plaintiff needed a carpal tunnel release; he had nothing more to offer with

regard to the shoulder, maintaining current work restrictions and recommending no further

shoulder surgery. (Tr. at 664.)

       On May 2009, shortly after the alleged onset date, plaintiff returned to Dr. Main,

complaining of persistent right shoulder pain, but more bothered by some persistent numbness

and tingling in the right arm. On exam, he had “full fluid range of motion of the shoulder. No

significant crepitus. His external rotation and supraspinatus strength test is good. Hand

examination is unchanged.” (Tr. at 662.) Dr. Main’s impression was status post rotator cuff

repair, with a second operation for debridement of scarring. Dr. Main had no explanation for

the persistent pain. Dr. Main stated: “Persistent right upper extremity numbness in a glove-like

distribution. He does have carpal tunnel syndrome by EMG, but this would not explain [his]

newly added symptoms. It is possible that his symptoms could improve with carpal tunnel

release or they might not. It is hard to tell.” (Tr. at 662.) Dr. Main sent him for a hand

                                               6


      Case 2:20-cv-00640-LA Filed 09/15/21 Page 6 of 26 Document 37
evaluation. (Tr. at 662.)

       During a November 2009 follow-up with Dr. Main (their last visit before plaintiff’s insured

status ended), plaintiff reported some anterior shoulder pain.         On exam, he displayed

tenderness along the biceps and the subscapularis, but good subscap strength. Plaintiff

declined injections but agreed to a course of physical therapy. (Tr. at 660.)

       In January 2011, plaintiff reported persistent and significant right shoulder pain and loss

of motion. On exam, he could forward elevate 90 degrees and abduct 90 degrees. He had

good external rotation strength but significant pain with passive elevation beyond his active

limits. There was some crepitus. His motor and sensory exam was grossly intact. Scans

revealed advanced osteoarthritis of the glenohumeral joint with joint space narrowing. Dr.

Main’s impression was status post multiple shoulder surgeries from the injury back in 2004.

“He appears to have progressed osteoarthritis of the right shoulder.” (Tr. at 656.) Dr. Main

indicated that ultimately for pain relief plaintiff was going to need another surgery on the right

shoulder. (Tr. at 656.)

       In July 2011, Dr. Main noted that’s plaintiff’s symptoms persisted; he reported

debilitating right shoulder pain, as well as numbness and tingling in the hand. Physical exam

was unchanged. Dr. Main assessed right shoulder osteoarthritis and moderate to severe

carpal tunnel syndrome, right hand. His findings and recommendations remained the same:

he recommended hemiarthroplasty of the shoulder and carpal tunnel release, continuing

“current work status.” (Tr. at 648.)

       In July 2012, Dr. Anthony Romeo performed a right reverse total shoulder arthroplasty.

(Tr. at 928.) In August 2013, Dr. Romeo limited plaintiff to sedentary work, a lifting maximum

of 10 pounds and no work at or above shoulder level. (Tr. at 926.)

                                                7


      Case 2:20-cv-00640-LA Filed 09/15/21 Page 7 of 26 Document 37
       After plaintiff filed his application in 2015, three agency medical consultants reviewed

the records. At the initial level of review, in April 2015, Dr. Pat Chan found that plaintiff could

perform light work with occasional lateral reaching and handling on the right and no overhead

lifting with the right upper extremity. (Tr. at 116-17.) At the reconsideration level, in August

2015, Dr. Mina Khorshidi opined that plaintiff could handle light work with occasional lateral

reaching on the right, frequent handling, and no lifting overhead with the right arm (Tr. at 128-

29), and in September 2015 Dr. Louis Chelton agreed with those exertional, postural, and

manipulative limitations (Tr. at 1181). Dr. Chelton also offered an opinion on Dr. Main’s 2007

permanent restrictions of no overhead activities, 10 pounds to shoulder height, and 30 pounds

at the side, stating: “The issue of permanent restrictions is reserved for the Commissioner of

SSA and therefore the opinion can be given no wt. In addition, this recommendation is not fully

supported by the current objective evidence.” (Tr. at 1181.)

       Following denials at the initial and reconsideration levels, plaintiff requested a hearing

before an ALJ. Following that hearing, in a January 2018 decision, the ALJ denied plaintiff’s

application. (Tr. at 134-57.) As indicated above, the ALJ gave great weight to Dr. Main’s April

2007 opinions, but he did not specifically address (or incorporate into the RFC) Dr. Main’s

restrictions of no overhead activities, lifting 10 pounds to shoulder height, and lifting 30 pounds

at the side. (Tr. at 149.) The Appeals Council remanded for reconsideration. (Tr. at 158-63.)

       On June 20, 2019, plaintiff appeared with counsel for his hearing on remand. The ALJ

also summoned a vocational expert (“VE”) to offer testimony on jobs plaintiff might be able to

do. (Tr. at 40.)

       Plaintiff testified that he was then 60 years old and last worked in November 2004 as

a spray painter and auto body repairer. (Tr. at 57.) He indicated that his right shoulder had not

                                                8


      Case 2:20-cv-00640-LA Filed 09/15/21 Page 8 of 26 Document 37
improved at all but rather had gotten worse. (Tr. at 57.) He testified that he did not do much

due to pain. (Tr. at 60.)

       The VE classified plaintiff’s past work as a composite job consisting of auto body

repairer, medium generally, heavy as performed, and spray painter, medium generally and

heavy as performed. (Tr. at 62-63.) The ALJ then asked a hypothetical question, assuming

a person of plaintiff’s age, education, and work experience, capable of light work, limited to

frequent lateral reaching with the right arm, no overhead work with the right arm, and frequent

handling with the right arm. (Tr. at 63.) The VE testified that such a person could not do

plaintiff’s past work. The VE noted that the DOT and its accompanying publications did not

address utilization of one arm or separate planes of reaching. (Tr. at 64.) Using the

“OccuBrowse” program, the VE identified other jobs the person could do: folding machine

operator (86,000 jobs in the nation), yardage control clerk (350,000 jobs), and wing mailer

machine operator (85,000 jobs). (Tr. at 65.)

       Plaintiff’s counsel changed the hypothetical to occasional lateral reaching on the right

and occasional handling on the right. (Tr. at 66.) In response, the VE identified positions of

counter clerk (400,000 jobs in the nation), surfacing machine operator (200,000 jobs), and

scaling machine operator (60,000 jobs). (Tr. at 67.)

       Counsel then asked a hypothetical based on the restrictions in the 2007 FCE, which, as

indicated above, assessed plaintiff’s lifting abilities on the left, right, and bilaterally, and from

floor to waist and waist to shoulder. (Tr. at 71.) The VE testified that the DOT and its

accompanying publications did not separate lifting as indicated in the hypothetical, so she had

to take the lowest level of lifting, which put the individual at the sedentary level. (Tr. at 71-72.)

Finally, counsel asked a hypothetical based on Dr. Main’s April 2007 restrictions of “no

                                                 9


      Case 2:20-cv-00640-LA Filed 09/15/21 Page 9 of 26 Document 37
overhead activities, only ten pounds to shoulder height, and only 30 pounds at the side.” (Tr.

at 72.) The VE responded:

       A      No overhead would be no reaching because as I’ve said, the DOT does
              not separate overhead reaching from lateral or downward or forward or
              planed as it were.
              ...
              Okay. So neither the DOT nor its accompanying publications address
              lifting to shoulders or lifting to the side. It just talks about lifting. With
              lifting . . . 10 pounds to the shoulder and 30 pounds to the side, puts the
              individual at light with no reaching. Is that correct?

       Q      Yes. I mean based on your translation of overhead activities to reaching,
              yes.

       A      Well, it’s not mine. It’s the DOT’s. There are no jobs.

(Tr. at 72-73.)

       On August 7, 2019, the ALJ again issued an unfavorable decision.               (Tr. at 10.)

Following the familiar five-step evaluation process, see 20 C.F.R. § 404.1520(a), the ALJ

determined:

       (1) that plaintiff had not engaged in substantial gainful activity from the alleged onset
       date of February 2, 2009, through his date last insured of December 31, 2009 (Tr. at
       15);

       (2) that he suffered from the severe impairments of degenerative joint disease,
       glenohumeral arthrosis, carpal tunnel syndrome, and degenerative disc disease (Tr. at
       15-18);

       (3) that none of these impairments qualified as conclusively disabling under the
       agency’s Listing of impairments (Tr. at 19);

       (4) that plaintiff had the residual functional capacity (“RFC”) to perform light work, with
       frequent lateral reaching with the right upper extremity, no overhead reaching with the
       right upper extremity, and frequent handling with the right upper extremity (Tr. at 19),
       which preluded the performance of plaintiff’s past work (Tr. at 28-29); but

       (5) that plaintiff could perform other jobs, as identified by the VE, including folding
       machine operator, yardage control clerk, and wing mailer machine operator.


                                                10


      Case 2:20-cv-00640-LA Filed 09/15/21 Page 10 of 26 Document 37
(Tr. at 29-30.) The ALJ accordingly found plaintiff not disabled. (Tr. at 31.)

       In determining RFC, the ALJ considered plaintiff’s alleged symptoms and limitations, as

well as the medical opinion evidence. (Tr. at 19.) Plaintiff alleged disability due to arthritis,

right shoulder surgery, and chronic pain. He reported worsening of his conditions since filing

his application, noting that pain and reduced range of motion affected his ability to manage

personal care, perform household chores, and engage in social activities. The ALJ found that

while plaintiff’s impairments could reasonably be expected to cause the alleged symptoms,

plaintiff’s statements concerning the intensity, persistence, and limiting effects of these

statements were not entirely consistent with the evidence of record. (Tr. at 20.)

       In support of this finding, the ALJ reviewed the medical evidence prior to the amended

onset date (February 2, 2009), which revealed a 2004 right shoulder injury for which plaintiff

underwent surgeries, as well as receiving other treatment including physical therapy and

medication. (Tr. at 20-22.) The ALJ acknowledged that the evidence showed plaintiff had

persistent pain and abnormal sensation despite the surgeries, yet the evidence also

documented relatively good objective findings during examinations, as well as some improved

symptoms with medication and a wrist splint for carpal tunnel. (Tr. at 22.)

       During a follow-up exam with Dr. Main on May 2009, plaintiff reported persistent

shoulder pain and numbness, yet Dr. Main observed fairly good objective findings, e.g., full fluid

range of motion in the shoulder, no significant crepitus, good external rotation and

supraspinatus strength, and unchanged hand examination.            Dr. Main could not explain

plaintiff’s persistent symptoms and advised that he see a hand surgeon. (Tr. at 22.) Plaintiff

returned to Dr. Main in November 2009, the month before his date last insured, with Dr. Main

documenting shoulder pain and tenderness but good subscapular strength. Plaintiff declined

                                               11


      Case 2:20-cv-00640-LA Filed 09/15/21 Page 11 of 26 Document 37
an injection, and Dr. Main recommended physical therapy. (Tr. at 23.) The ALJ found that the

evidence from the onset date through the date last insured revealed that plaintiff continued to

report symptoms affecting the right upper extremity but displayed relatively good objective

findings. (Tr. at 23.)2

       The ALJ found plaintiff’s statements about disabling symptoms not entirely consistent

with the medical evidence prior to the date last insured. While medical testing shortly before

the onset date showed moderately severe right carpal tunnel syndrome, plaintiff indicated that

wearing wrist splints at night was somewhat helpful. He underwent shoulder surgeries prior

to the onset date but had reasonably good objective findings during the relevant period. In May

2009, he displayed full fluid range of motion in the shoulder, no significant crepitus, good

external rotation and supraspinatus strength, and an unchanged hand examination.                 In

November 2009, he had some shoulder pain and tenderness but good subscapular strength.

(Tr. at 24.)

       As for the opinion evidence, the ALJ gave partial weight to the reports of the agency

medical consultants, Drs. Chan, Khorshidi, and Chelton. At the initial level, Dr. Chan opined

that plaintiff could perform light work with no overhead reaching and occasional lateral

reaching/handling with the right upper extremity. Drs. Khorshidi and Chelton opined that

plaintiff could perform light work with occasional lateral reaching with the right upper extremity,

no lifting overhead with the right upper extremity, and frequent handling with the right upper

extremity. The ALJ found the opinions about light work supported by the evidence showing that


       2
       The ALJ also reviewed the later medical evidence, noting that plaintiff underwent right
shoulder total arthroplasty in July 2012. (Tr. at 23.) As of 2019, he had various active
problems including right carpal tunnel syndrome, cervical spondylosis, cervicalgia, chronic pain,
lumbago, and bilateral shoulder impingement. (Tr. at 23-24.)

                                                12


      Case 2:20-cv-00640-LA Filed 09/15/21 Page 12 of 26 Document 37
plaintiff had degenerative joint disease, glenohumeral arthrosis, carpal tunnel syndrome, and

degenerative disc disease, but he exhibited adequate function in 2009 including good

supraspinatus strength, full fluid range of motion in the shoulder, an unchanged hand

examination, and no significant crepitus. He also had relatively good objective findings on

examination in September 2008, including good motor strength and no evidence of

radiculopathy. In May 2008, he had decreased sensation in the right upper extremity but 5/5

strength in the neck and in the upper and lower extremities and a normal tandem gait.

Accordingly, the ALJ found, the objective evidence prior to the date last insured indicated that

plaintiff could perform light work.    The evidence at the hearing level did not establish

significantly greater limitations or impairments during the relevant period. (Tr. at 24.)

       The ALJ found the consultants’ opinion about no overhead reaching with the right arm

supported by plaintiff’s subjective reports in 2009 of persistent shoulder pain. This restriction

was also supported by Dr. Main’s April 2007 exam during which plaintiff could forward elevate

to about 90 degrees and get only a little bit higher passively. This limitation was also largely

consistent with Dr. Main’s assessment in April 2017 of no overhead activities. (Tr. at 25.)

       The ALJ found Drs. Khorshidi and Chelton’s assessments of frequent handling with the

right upper extremity more supported by the evidence than Dr. Chan’s assessment of

occasional handling. While the evidence showed moderately severe right carpal tunnel

syndrome, plaintiff’s neurology visits closest to the onset date revealed 5/5 strength in the

upper extremities, including the wrists, fingers, and thumbs. He exhibited decreased sensation

to pinprick and temperature in the right upper extremity but normal proprioception and vibration

sensation. Plaintiff followed up with Dr. Main in 2009, and on May 4, 2009, Dr. Main noted full

fluid range of motion in the shoulder, no significant crepitus, and good external rotation. The

                                               13


      Case 2:20-cv-00640-LA Filed 09/15/21 Page 13 of 26 Document 37
ALJ found that this evidence supported a limitation to frequent lateral reaching with the right

upper extremity. Dr. Main did not offer an opinion specifically about plaintiff’s permanent

limitation for lateral reaching. (Tr. at 25.)

       The ALJ noted Dr. Chelton’s statement that no weight could be given to Dr. Main’s

assessment of permanent restrictions because this issue was reserved for the Commissioner.

The ALJ gave no weight to Dr. Chelton’s statement about Dr. Main’s opinion, noting that Dr.

Main offered a number of specific work-related limitations. The ALJ further noted that under

the regulations applicable to this claim more weight is generally given to the opinions of treating

sources, and that such opinions may be given controlling weight if well supported by medically

acceptable clinical and laboratory diagnostic techniques and not inconsistent with other

substantial evidence in the record. If not given controlling weight, the opinion had to be

evaluated under the factors in 20 C.F.R. § 404.1527. (Tr. at 25.)

       The ALJ then considered the assessments by Dr. Main throughout the treatment

records. Dr. Main noted that plaintiff should stay off work on multiple occasions prior to the

alleged onset date. Eventually, in December 2005, Dr. Main indicated that plaintiff could return

to medium work, consistent with the recommendations from a functional capacity evaluation.

In September 2006, following another shoulder surgery, Dr. Main indicated that plaintiff could

return to seated, left-handed work. Dr. Main offered work restrictions on multiple subsequent

occasions. (Tr. at 26.)

       In April 2007, Dr. Main opined that plaintiff had a permanent partial disability rating of

50%. He further opined that plaintiff could perform no overhead activities, could lift 10 pounds

to shoulder height, and could lift 30 pounds at the side. He renewed those restrictions in

September 2008. In July 2011, well after the date last insured, Dr. Main stated plaintiff should

                                                14


      Case 2:20-cv-00640-LA Filed 09/15/21 Page 14 of 26 Document 37
“[c]ontinue current work status.” (Tr. at 26.)

       Although Dr. Main was plaintiff’s treating orthopedic surgeon during the relevant period,

the ALJ gave little weight to his work limitations prior to April 2007.           Some of those

assessments were conclusory and merely stated plaintiff should remain off work. Others stated

plaintiff could return to work with varying degrees of limitations. (Tr. at 26.) Dr. Main’s

treatment notes indicated these were temporary restrictions. (Tr. at 26-27.) They were offered

several years before the alleged onset date and were superseded by the permanent

restrictions Dr. Main set forth in the spring of 2007. (Tr. at 27.)

       As for the opinions in April 2007, the ALJ gave little weight to Dr. Main’s disability rating

of 50%, which was made in the context of workers’ compensation case, which defined

“disability” differently. (Tr. at 27.) The ALJ gave some weight to the “no overhead activities”

restriction, which found support in Dr. Main’s April 2007 exam during which plaintiff could

forward elevate to about 90 degrees and get only a little bit higher passively. Further, a

limitation to no overhead reaching with the right upper extremity was consistent with the

assessments of the agency consultants. However, Dr. Main’s assessment was somewhat

vague because he did not specify if the restriction applied to the left arm, the right arm, or both.

(Tr. at 27.) The ALJ gave little weight to the lifting restrictions of 10 pounds to shoulder height

and 30 pounds at the side “because they are not entirely supported by the medical evidence.”

(Tr. at 27.) Dr. Main’s exam notes from April 2007 indicated that plaintiff had some weakness

with external rotation but later asserted that his strength was good. It was unclear from the

exam notes whether Dr. Main examined how much weight plaintiff could lift or carry at shoulder

height and at the side. Moreover, Dr. Main’s objective findings from around the amended onset

date through the date last insured “do not entirely support these limitations.” (Tr. at 27.) Dr.

                                                 15


      Case 2:20-cv-00640-LA Filed 09/15/21 Page 15 of 26 Document 37
Main observed relatively good function during physical exams in 2009 without documenting

specific differences in plaintiff’s abilities to lift or carry weight at shoulder height or at the side.

In May 2009, Dr. Main observed that plaintiff had full fluid range of motion in the shoulder, no

significant crepitus, good external rotation and supraspinatus strength, and an unchanged hand

examination. As of November 2009, Dr. Main observed that plaintiff had tenderness along the

biceps and subscapularis but good subscapular strength. Additionally, Dr. Main’s assessment

was somewhat vague because he did not clarify if the limitations applied to lifting, carrying, or

both. Nor did Dr. Main’s assessment clarify if the limitations applied to the left arm, the right

arm, or both. Finally, no other medical source set forth restrictions of 10 pounds to shoulder

height and 30 pounds at the side. (Tr. at 27.)

       The ALJ gave little weight to the August 2007 functional capacity evaluation completed

by Lisa Hannes, P.T., which indicated that plaintiff could perform sedentary to light work, could

not use his upper extremity in the manner he used it in his past job, and affirmed the disability

rating offered by Dr. Main. (Tr. at 27-28.) The ALJ noted that Hannes had the benefit of

examining plaintiff, but she was not an “acceptable medical source” under the regulations.

Moreover, she conducted this exam well before the alleged onset date and thus did not have

the opportunity to consider plaintiff’s functioning during the relevant period. The ALJ also

stated that clinical findings from May of 2008 and 2009 suggested some improvement in

plaintiff’s functioning after Hannes offered her opinions. (Tr. at 28.)

       On March 9, 2020, the Appeals Council declined to review the ALJ’s second decision,

(Tr. at 1), making it the final decision of the Commissioner. See Jeske v. Saul, 955 F.3d 583,

587 n.2 (7th Cir. 2020). This action followed.



                                                  16


      Case 2:20-cv-00640-LA Filed 09/15/21 Page 16 of 26 Document 37
                                          II. DISCUSSION

A.       Standard of Review

         The court will uphold an ALJ’s decision if it uses the correct legal standards, is supported

by substantial evidence, and contains an accurate and logical bridge from the evidence to the

conclusions. Jeske, 955 F.3d at 587. “Substantial evidence” means such relevant evidence

that a reasonable mind could accept as adequate to support a conclusion. Id. In determining

whether the decision is adequately supported, the court reviews the entire record, but it will not

replace the ALJ’s judgment with its own by reconsidering facts, re-weighing or resolving

conflicts in the evidence, or deciding questions of credibility. Id. In building the required bridge,

the ALJ must analyze the evidence with enough detail and clarity to permit meaningful

appellate review, Briscoe v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005), although he need not

address every piece of evidence in the record, Craft v. Astrue, 539 F.3d 668, 673 (7th Cir.

2008).

         If the court determines that the ALJ failed to adequately support or explain his

conclusions, the ordinary remedy is a remand for further proceedings. Kaminski v. Berryhill,

894 F.3d 870, 875 (7th Cir. 2018). “In unusual cases, however, where the relevant factual

issues have been resolved and the record requires a finding of disability, a court may order an

award of benefits.” Id.; see also Martin v. Saul, 950 F.3d 369, 376 (7th Cir. 2020) (“That remedy

is a marked departure from our typical practice of remanding to the agency for further

proceedings.”).




                                                  17


      Case 2:20-cv-00640-LA Filed 09/15/21 Page 17 of 26 Document 37
B.        Plaintiff’s Arguments

          1.     Dr. Main’s Opinion

          Under the regulation applicable to this claim, a treating physician’s opinion is entitled to

“controlling weight” if well-supported by medical findings and not inconsistent with other

substantial evidence in the record. 20 C.F.R. § 404.1527(c)(2) (“Evaluating opinion evidence

for claims filed before March 27, 2017.”); Larson v. Astrue, 615 F.3d 744, 749 (7th Cir. 2010).

An ALJ must offer “good reasons” for declining to give controlling weight to the opinion of a

treating physician. Larson, 615 F.3d at 749. If the opinion does not meet the test for

controlling weight, the ALJ must determine how much weight the opinion does deserve,

considering a checklist of factors including the length, nature, and extent of the treatment

relationship; the frequency of examination; the physician’s specialty; the types of tests

performed; and the consistency and supportability of the physician’s opinion. See 20 C.F.R.

§ 404.1527(c)(2)-(5); see also Bauer v. Astrue, 532 F.3d 606, 608 (7th Cir. 2008) (stating that

when the treating physician’s opinion is not given controlling weight “the checklist comes into

play”).

          As indicated above, in his 2019 decision, the ALJ partially credited Dr. Main’s April 2007

restrictions.3 He gave some weight to the “no overhead activities” restriction, which he found

          3
          The Commissioner argues that the ALJ was permitted change his mind about Dr.
Main’s opinion when the case came back on remand. (Def.’s Br. at 1-2.) I do not read
plaintiff’s main brief as arguing otherwise. In reply, plaintiff suggests that the ALJ violated the
Appeals Council’s remand order in reconsidering Dr. Main’s opinion. (Pl.’s Rep. Br. at 1.)
However, plaintiff developed no such argument in his main brief. See Carter v. Astrue, 413
Fed. Appx. 899, 906 (7th Cir. 2011) (“Carter waived this argument by raising it for the first time
in his reply brief[.]”); see also Poyck v. Astrue, 414 Fed. Appx. 859, 861 (7th Cir. 2011) (“The
question whether the ALJ complied with the Appeals Council’s remand order is not, in the final
analysis, of independent importance. The only question properly before us is whether the ALJ’s
decision (which the Appeals Council chose to leave undisturbed) is supported by substantial

                                                   18


      Case 2:20-cv-00640-LA Filed 09/15/21 Page 18 of 26 Document 37
supported by Dr. Main’s April 2007 examination of plaintiff’s right shoulder and consistent with

the agency consultants’ assessment of no overhead reaching with the right upper extremity.

However, the ALJ found Dr. Main’s assessment somewhat vague because it did not specify

if the restriction applied to the left arm, the right arm, or both. The ALJ gave little weight to the

lifting restrictions of 10 pounds to shoulder height and 30 pounds at the side because they were

“not entirely supported by the medical evidence,” including Dr. Main’s exam findings of good

strength.4 The ALJ further noted that it was unclear from the exam notes whether Dr. Main

examined how much weight plaintiff could lift or carry at shoulder height and at the side, nor

did the exam notes document specific differences in plaintiff’s abilities to lift or carry weight at

shoulder height or at the side. Additionally, the ALJ found this assessment somewhat vague



evidence.”).
       4
         Plaintiff argues that the ALJ applied the wrong legal standard when he found Dr. Main’s
restrictions “not entirely supported” by the medical evidence. (Pl.’s Br. at 17; Pl.’s Rep. Br. at
7.) The operative regulation assigns controlling weight if the opinion “is not inconsistent with
the other substantial evidence in [the] case record,” 20 C.F.R. § 404.1527(c)(2), and the
checklist indicates that “the more consistent a medical opinion is with the record as a whole,
the more weight we will give to that medical opinion.” Id. § 404.1527(c)(4). Neither require that
an opinion be “entirely consistent” with the record to receive weight. I do not read the ALJ’s
phrasing as imposing a higher legal standard. As the Commissioner notes, this appears to
have been an observation about the evidence rather than a statement of the legal standard.
(Def.’s Br. at 9.) Earlier in his decision, the ALJ set forth the proper test for controlling weight,
as well as requirement that he consider the checklist if the opinion did not get controlling
weight. (Tr. at 25.) Moreover, the use of imprecise boilerplate phrases does not require
remand, so long as the ALJ goes on to provide specific reasons for his decision. In such
situations, it is better to analyze the reasons the ALJ actually gave rather than criticizing the
boilerplate. See Seibel v. Saul, No. 19-CV-643, 2020 U.S. Dist. LEXIS 63029, at *20 (E.D.
Wis. Apr. 8, 2020) (“Plaintiffs would do better to forgo challenging the boilerplate and instead
focus on what the ALJ actually does in the decision.”). Finally, to the extent the ALJ did apply
an incorrect standard, requiring the opinion be entirely consistent (rather than not inconsistent)
with the other evidence, the proper remedy is to remand for consideration under the correct
standard. See Cathy M. v. Kijakazi, No. 1:20-cv-01637-TWP-DLP, 2021 U.S. Dist. LEXIS
171030, at *5 (S.D. Ind. Sept. 8, 2021) (citing Karr v. Saul, 989 F.3d 508, 513 (7th Cir. 2021)).

                                                 19


      Case 2:20-cv-00640-LA Filed 09/15/21 Page 19 of 26 Document 37
because Dr. Main did not clarify if the limitations applied to lifting, carrying, or both, nor did he

clarify whether the limitations applied to the left arm, the right arm, or both. Finally, the ALJ

noted that no other medical source set forth restrictions of 10 pounds to shoulder height and

30 pounds at the side.

       Plaintiff contends that, contrary to the ALJ’s suggestion that other sources disagreed,

Drs. Chan and Khorshidi both found Dr. Main’s opinion well-supported, not inconsistent with

other substantial evidence, and thus entitled to controlling weight. (Pl.’s Br. at 11, citing Tr. at

116, 128.) Plaintiff argues that the ALJ mischaracterized the consultants’ opinions, resulting

in a failure to acknowledge that Dr. Main’s limitations were corroborated by neutral physicians

selected by the agency. (Pl.’s Br. at 12.)

       As the Commissioner acknowledges, the agency explanations in this case were

somewhat confusing. (Def.’s Br. at 9-10.) While the “Assessment of Policy Issues” sections

purported to give “controlling weight” to Dr. Main’s opinions (Tr. at 115-16, 128), the “Residual

Functional Capacity” sections indicated that plaintiff could lift and carry 20 pounds occasionally

and 10 pounds frequently. (Tr. at 116, 128-29.) Both consultants noted Dr. Main’s restrictions

in the explanatory section (Tr. at 117, 129), but neither specifically incorporated those

restrictions into the RFC. The ALJ’s point—that other physicians declined to adopt specific

lifting restrictions like Dr. Main’s—is technically correct. In reply, plaintiff indicates that the

consultants never specifically said that he could lift 20 pounds to all heights and through all

ranges of motion. (Pl.’s Rep. Br. at 9.) However, I cannot assume from their silence on these

issues that the consultants fully agreed with Dr. Main. The evidence is ambiguous, and it is not

the role of the court to resolve the ambiguity.

       Plaintiff next contends that, contrary to the ALJ’s suggestion, Dr. Main’s opinion was not

                                                  20


      Case 2:20-cv-00640-LA Filed 09/15/21 Page 20 of 26 Document 37
unworkably vague. (Pl.’s Br. at 12.) He notes that the agency consultants appeared to

understand the opinion, finding it entitled to controlling weight. (Pl.’s Br. at 12.)

       As indicated above, the consultants’ RFC assessments differ somewhat from Dr. Main’s

restrictions. But it is worth noting that the consultants read the “no overhead activities”

restriction as applying to the right upper extremity. (Tr. at 117, 129.) In other words, unlike the

ALJ, they were not confused as to whether the limitations applied to the left arm, the right arm,

or both. In any event, as plaintiff notes (Pl.’s Br. at 12) and as the Appeals Council also stated

in its remand order (Tr. at 161), the ALJ was authorized to seek clarification if he found Dr.

Main’s opinion unclear. See 20 C.F.R. § 404.1520b(b)(2)(i) (“We may recontact your medical

source.”).

       Plaintiff also challenges the ALJ’s reliance on Dr. Main’s muscle strength testing, noting

that such testing does not predict whether a person can lift a specific weight throughout the day

and may be subjective depending on the examiner’s perceptions. (Pl.’s Br. at 13.) The ALJ

stated that Dr. Main’s treatment records did not document any testing of plaintiff’s weight lifting

ability, but as the Seventh Circuit has held, a treating source need not replicate a workday in

order to estimate a patient’s abilities. See Brown v. Colvin, 845 F.3d 247, 253 (7th Cir. 2016);

see also Rockwell v. Saul, 781 Fed. Appx. 532, 537 (7th Cir. 2019) (“Dr. Smith’s failure to

mention in his treatment notes the limitations he included in his physical capacities report does

not imply that Dr. Smith exaggerated in the latter.”). The ALJ also accepted the lifting

limitations endorsed by the consultants, despite the absence of records directly showing that

plaintiff could lift 20 pounds occasionally and 10 pounds frequently. See Bjornson v. Astrue,

671 F.3d 640, 648 (7th Cir. 2012) (reversing where the ALJ applied criteria inconsistently

depending on the source).

                                                21


      Case 2:20-cv-00640-LA Filed 09/15/21 Page 21 of 26 Document 37
       In any event, plaintiff did undergo testing of his various lifting abilities during the August

2007 functional capacity evaluation. As indicated above, the evaluation recommended lifting

restrictions somewhat more severe than did Dr. Main. (Tr. at 985.) The authors concluded that

their objective testing established that the disability rating offered by Dr. Main was “fairly

accurate.” (Tr. at 986.)

       The ALJ gave the August 2007 FCE “little weight.” However, the ALJ did not consider

the extent to which this evaluation corroborated Dr. Main’s opinions. See Rockwell, 781 Fed.

Appx. at 537 (remanding where the ALJ failed to consider the extent to which a nurse

practitioner’s opinion corroborated the treating source). The ALJ faulted Dr. Main for not

documenting specific differences in plaintiff’s abilities to lift or carry weight at shoulder height

or at the side, but the FCE tested lifting from floor to waist and from waist to shoulder; the FCE

also distinguished plaintiff’s abilities on the left, the right, and bilaterally, another alleged

shortcoming in Dr. Main’s opinion.

       In giving the FCE little weight, the ALJ noted that therapist Hannes was not an

“acceptable medical source,”5 that the evaluation was conducted well before the amended

onset date, and that subsequent clinical findings from 2008 and 2009 suggested some

improvement in plaintiff’s functioning. While the ALJ correctly noted that physical therapists



       5
        Plaintiff complains that the ALJ failed to correctly identify the authorship of the FCE
report, which was completed not just by Lisa Hannes, P.T., but also by Michael Hannes [sic],
P.T. (Pl.’s Br. at 20-21.) Plaintiff does not explain why the ALJ’s failure to acknowledge the
involvement of two physical therapists rather than one requires remand. This is not a situation
where the FCE report was co-authored or counter-signed by a physician or other acceptable
medical source. See Wright v. Kijakazi, No. 20-2715, 2021 U.S. App. LEXIS 25960, at *17 (7th
Cir. Aug. 27, 2021) (noting that the ALJ need not mention every piece of evidence, and that the
court gives his opinion a commonsensical reading rather than nitpicking at it).


                                                 22


      Case 2:20-cv-00640-LA Filed 09/15/21 Page 22 of 26 Document 37
are not acceptable medical sources (whose opinions may be given controlling weight), their

reports are entitled to consideration. Barrett v. Barnhart, 355 F.3d 1065, 1067 (7th Cir. 2004);

see also Thomas v. Colvin, 826 F.3d 953, 961 (7th Cir. 2016) (“Even though a physical therapist

is not an acceptable medical source for determining a claimant’s impairments, this evidence

may be used to show the severity of an impairment and how it affects a claimant’s ability to

function.”). Under the circumstances here, where the ALJ discounted Dr. Main’s April 2007

opinion based on the absence of objective testing in Dr. Main’s treatment notes, consideration

of the therapists’ functional evaluation completed a just a few months later seems particularly

important.

       The ALJ also correctly noted that the August 2007 FCE was completed about two years

before the alleged onset date.        However, no functional testing was conducted more

proximately, and the ALJ pointed to no specific evidence that plaintiff’s condition improved

during that time.   The ALJ vaguely referenced May of 2008 and 2009 clinical findings

suggesting improvement, but he did not specify those findings or explain how they undercut

the results of the FCE. The ALJ discussed the medical evidence in more detail earlier in his

decision, but even reading the decision as a whole, see Curvin v. Colvin, 778 F.3d 645, 650

(7th Cir. 2015) (noting that it is proper to read the ALJ’s decision as a whole), I cannot discern

the basis for the ALJ’s finding of improvement.6 Importantly, other evidence suggests that

plaintiff’s condition worsened during that time. For instance, in March 2011, after reviewing a

repeat MRI, Dr. Main stated that plaintiff’s glenohumeral arthrosis “has progressed markedly


       6
        Perhaps the ALJ was referring to the May 2008 exam by Dr. Amy Kahn, a neurologist,
(see Tr. at 21, citing Tr. at 811-12), during which Dr. Khan noted normal strength, reflexes, and
gait. Absent further explanation, however, it is hard to see how this exam undercut Dr. Main’s
April 2007 restrictions. The vague reference to 2009 clinical findings is even harder to follow.

                                               23


      Case 2:20-cv-00640-LA Filed 09/15/21 Page 23 of 26 Document 37
in the last five years.” (Tr. at 654; see Tr. at 709-10, 2/16/11 MRI documenting “severe

degenerative changes”; Tr. at 722-23, 4/18/07 MRI documenting “moderately severe

degenerative arthritis”.)   The Commissioner does not specifically respond to plaintiff’s

arguments regarding the 2007 FCE. See Lechner v. Barnhart, 321 F. Supp. 2d 1015, 1030

(E.D. Wis. 2004) (“The Commissioner fails to specifically address this argument in her brief.

Therefore, she has waived her right to do so.”).

       The Commissioner argues that most of plaintiff’s arguments boil down to little more than

a contention that the ALJ should have weighed the evidence differently. (Def.s’ Br. at 8.) To

be sure, the court will not reverse an ALJ’s decision on this basis. See, e.g., Sanders v. Colvin,

600 Fed. Appx. 469, 470 (7th Cir. 2015) (“[A]n ALJ’s job is to weigh conflicting evidence, and

the loser in such a process is bound to believe that the finder of fact should have been more

favorable to his cause.”). But the problem is here is that the ALJ failed to consider the extent

to which the FCE corroborated Dr. Main’s restrictions, filling in the gaps found by the ALJ. The

ALJ also failed to explain the basis for his conclusion that plaintiff’s condition improved between

2007 and 2009, nor, it appears, did he consider re-contacting Dr. Main for clarification rather

than dismissing his opinions as vague.

       2.     Remedy

       Relying on Kaminski, where the Seventh Circuit awarded benefits after finding a treating

source opinion entitled to controlling weight, plaintiff seeks such a remedy here. Plaintiff

argues that, like the neurologist in Kaminski, Dr. Main (an orthopedic surgeon), specializes in

shoulder impairments; Dr. Main treated plaintiff consistently over several years; and Dr. Main’s

opinions are supported by and consistent with the objective evidence, including FCE testing

and imaging. (Pl.’s Br. at 18.) Plaintiff further argues that Dr. Main’s opinions are not

                                                24


      Case 2:20-cv-00640-LA Filed 09/15/21 Page 24 of 26 Document 37
meaningfully contradicted by Drs. Khorshidi and Chan, who found those opinions entitled to

controlling weight. (Pl.’s Br. at 19.) Finally, plaintiff states that his application has been

pending for six years, the matter has already been remanded once based on errors in

evaluating Dr. Main’s opinions, and there is no reason to impose further delays. (Pl.’s Br. at

20.)

       “An award of benefits is appropriate . . . only if all factual issues involved in the

entitlement determination have been resolved and the resulting record supports only one

conclusion—that the applicant qualifies for disability benefits.” Allord v. Astrue, 631 F.3d 411,

415 (7th Cir. 2011). Factual issues remain to be resolved in this case, including the proper

evaluation of the FCE, particularly as it relates to Dr. Main’s opinions and the alleged

ambiguities in those opinions noted by the ALJ, and the extent to which the consultants’

opinions varied from Dr. Main’s. While the court is sympathetic to the delays in concluding this

matter, delay alone does not support a judicial award. See Israel v. Colvin, 840 F.3d 432, 441-

42 (7th Cir. 2016).

       I also note that, to the extent plaintiff relies on the VE’s response that there would be “no

jobs” for a person with Dr. Main’s limitations (see Pl.’s Rep. Br. at 10), that testimony was

confusing. The VE appeared to construe the limitation of “no overhead activities” to mean the

person was incapable of reaching in any direction. (Tr. at 72-73.) Dr. Main did not specifically

address plaintiff’s ability to reach in directions other than overhead, as the ALJ noted. (Tr. at

25, “Dr. Main did not offer an opinion specifically about the claimant’s permanent limitation for

lateral reaching.”) Earlier in her testimony, in response to the ALJ’s hypothetical question, the

VE identified a number of jobs for a person who could not reach overhead but could reach in

other directions with the right arm. (Tr. at 63-65.) The VE also seemed to suggest that

                                                25


       Case 2:20-cv-00640-LA Filed 09/15/21 Page 25 of 26 Document 37
because the DOT does not distinguish between different types of reaching or levels of lifting,

she was required to base her responses on the lowest capacity included in the hypothetical.

(Tr. at 72.) A VE is permitted to provide more specific information about jobs than the DOT;

the DOT does not automatically govern. Phillips v. Colvin, 171 F. Supp. 3d 819, 826 (E.D. Wis.

2016).

         The Commissioner argues that, if the matter is remanded, the court should not mandate

a new hearing. Plaintiff applied for DIB only, his insured status lapsed years ago, and plaintiff

has already had the opportunity to testify about his condition during the relevant period. The

Commissioner further notes that agency policy does not require a hearing under these

circumstances, instead leaving the issue to the discretion of the ALJ. (Def.’s Br. at 11-14.)

While I will not specifically direct a new hearing be held, I note that the issues with the

vocational testimony discussed above may necessitate the receipt of additional vocational

evidence (if the evaluation reaches the point).

                                      III. CONCLUSION

         THEREFORE, IT IS ORDERED that the ALJ’s decision is reversed, and the matter is

remanded for further proceedings consistent with this decision pursuant to 42 U.S.C. § 405(g),

sentence four. The clerk is directed to enter judgment accordingly.

         Dated at Milwaukee, Wisconsin this 15th day of September, 2021.

                                          /s/ Lynn Adelman
                                          LYNN ADELMAN
                                          District Judge




                                               26


      Case 2:20-cv-00640-LA Filed 09/15/21 Page 26 of 26 Document 37
